DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on September 4, 2020.
Claim(s) 1-20 are currently pending and have been examined. 
This action is made Non-Final.
The examiner would like to note that this application is now being handled by examiner John Preston.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,796,290. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim 1 would have been obvious over the subject matter in claim 1 of U.S. Patent No. 10,796,290.  For instance, claim 1 discloses: 
A system, comprising: one or more processors; and a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: receive, from an environmental data sensor, environmental data comprising visual information representing a physical environment, the environmental data comprising a gesture made in a visual field of the environmental data sensor; detect, based on the environmental data obtained from the environmental data sensor, one or more purchased products and a number of the one or more purchased products in the environmental data by identifying one or more objects present in the visual information using 3D image recognition techniques; determine that the number of the one or more purchased products is below a predetermined threshold; augment the environmental data by adding virtual environmental data comprising enhanced content associated with the one or more purchased products that comprises a prompt to buy more of the one or more purchased products; generate a signal comprising the augmented environmental data; and display, using a display, the augmented environmental data in accordance with the signal.
In comparison, claim 1 of U.S. Patent No. 10,796,290 discloses:
A system for facilitating a transaction, comprising: a memory for storing profile data comprising user payment credentials and user profile information; an environmental data sensor for obtaining environmental data comprising audio and/or visual information representing a physical environment, the environmental data comprising a gesture made in a visual field of the environmental data sensor; an input/output device for receiving virtual environmental data comprising data associated with a merchant from a computing device, wherein the input/output device is configured to, based on one or more purchased products, user input data associated with the one or more purchased products, and the user profile information, provide purchase request data to a merchant terminal associated with the merchant to enable a transaction related to the one or more purchased products, wherein the purchase request data comprises the user payment credentials and the user input data comprises a visual command to select the merchant based on the gesture made in the visual field of the environmental data sensor; an augmented environment processor configured to cause the system to: detect, based on environmental data obtained from the environmental data sensor, the one or more purchased products and a number of the one or more purchased products in the environmental data by identifying one or more objects present in the visual information using 3D image recognition techniques; determine that the number of the one or more purchased products is below a predetermined threshold; augment the environmental data by adding the virtual environmental data comprising enhanced content associated with the one or more purchased products and comprising the number of the one or more purchased products and a prompt to buy more of the one or more purchased products; and generate a signal comprising the augmented environmental data; 2 of 11an augmented environmental data display that receives the signal comprising augmented environmental data and displays said augmented environmental data in accordance with the signal; and a user interface device for receiving the user input data associated with the one or more purchased products.
Similar limitations that are not patentably distinct are highlighted in bold.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system claim 7 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1 and product Claim 15.  Claim 7 recites the following limitations:
one or more processors; and a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: receive, from a computing device, environmental data comprising visual information representing a physical environment; detect one or more purchased products and a number of the one or more purchased products in the environmental data by identifying one or more objects present in the visual information using 3D image recognition techniques; determine that the number of the one or more purchased products present in the environmental data is below a predetermined threshold; augment the environmental data by adding virtual environmental data comprising enhanced content associated with one or more of the one or more purchased products, wherein the enhanced content comprises a prompt to buy more of the one or more purchased products; provide, to the computing device, the virtual environmental data to create an augmented environment in combination with the physical environment; Page 24 of 28Attorney Docket No.: COF0008CON (029424.2622)receive user input data associated with one or more of the purchased products from the computing device, wherein receiving the user input data comprises: detecting a gesture made in a visual field of a video capturing component of the computing device; and selecting, based on the detection of the gesture, a merchant; and provide, based on the user input data and the one or more purchased products, purchase request data to a merchant terminal associated with the merchant to enable a transaction related to the one or more purchased products, wherein the purchase request data comprises stored user payment credentials.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations to detect one or more purchased products and a number of the one or more purchased products in the environmental data by identifying one or more objects present in the visual information using 3D image recognition techniques; determine that the number of the one or more purchased products present in the environmental data is below a predetermined threshold; augment the environmental data by adding virtual environmental data comprising enhanced content associated with one or more of the one or more purchased products, wherein the enhanced content comprises a prompt to buy more of the one or more purchased products; and selecting, based on the detection of the gesture, a merchant  recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The one or more processors, memory, and computing device in Claim 7 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 1 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of one or more processors; and a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: receive, from a computing device, environmental data comprising visual information representing a physical environment; provide, to the computing device, the virtual environmental data to create an augmented environment in combination with the physical environment; Page 24 of 28Attorney Docket No.: COF0008CON (029424.2622)receive user input data associated with one or more of the purchased products from the computing device, wherein receiving the user input data comprises:  detecting a gesture made in a visual field of a video capturing component of the computing device; and provide, based on the user input data and the one or more purchased products, purchase request data to a merchant terminal associated with the merchant to enable a transaction related to the one or more purchased products, wherein the purchase request data comprises stored user payment credentials.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1, 7, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1, 7, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 1, 7, and 15 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1-20 are not patent-eligible.



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  Examiner notes that the prior art reference(s) of Mayerle (US 2014/0100997 A1) and Applefeld (US 8,606,645 B1) do not disclose, teach, or suggest the claimed invention.  Mayerle teaches an augmented reality shopping system using a local client shopping application executable on a mobile device.  Applefeld teaches a method, system, and apparatus for presenting retail information on a device having an image capture unit and a user interface as part of an augmented reality retail application.  However, the prior art fails to anticipate or render obvious the claimed invention’s limitation(s) of instructions that, when executed by one or more processors, are configured to cause the system in Applicant’s claimed invention to: determine that the number of the one or more purchased products is below a predetermined threshold; generate a prompt to buy more of the one or more purchased products; generate a signal comprising the augmented environmental data; and display, using a display, the augmented environmental data in accordance with the signal.

The overall claimed combination of a system, comprising: one or more processors; and a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: receive, from an environmental data sensor, environmental data comprising visual information representing a physical environment, the environmental data comprising a gesture made in a visual field of the environmental data sensor; detect, based on the environmental data obtained from the environmental data sensor, one or more purchased products and a number of the one or more purchased products in the environmental data by identifying one or more objects present in the visual information using 3D image recognition techniques; determine that the number of the one or more purchased products is below a predetermined threshold; augment the environmental data by adding virtual environmental data comprising enhanced content associated with the one or more purchased products that comprises a prompt to buy more of the one or more purchased products; generate a signal comprising the augmented environmental data; and display, using a display, the augmented environmental data in accordance with the signal is neither anticipated nor rendered obvious by the prior art.  

For these reasons, claims 1-20 are deemed to be allowable over the prior art.  However, there is still an outstanding 101 rejection.  

Conclusion

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Ebersole et al (US 2003/021028 A1) discloses an augmented reality situational awareness system and method.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
	June 17, 2022

/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698